Citation Nr: 0108640	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-17 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant timely perfected an appeal on the issue 
of recovery of waiver of pension overpayment of $7342.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.  The appellant is the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which determined that the appellant had not 
perfected a timely substantive appeal to a decision of the RO 
in November 1997 that informed the appellant that her request 
for waiver of a $7342 overpayment of pension benefits was 
denied.  

In February 2001, the appellant testified before a Board 
member at a videoconference hearing.  Correspondence in the 
claims file dated in January 2001 indicates that the 
appellant accepted that hearing in lieu of an "in-person" 
hearing before a Board member.  See 38 C.F.R. § 20.700(e) 
(2000). 


FINDINGS OF FACT

1.  A letter dated November 10, 1997, informed the appellant 
that her request for waiver of a $7342 overpayment of pension 
benefits was denied; the appellant's notice of disagreement 
was received in March 1998.

2.  A statement of the case (SOC), along with notice of her 
appellate rights, on this matter was mailed to the appellant 
to the address of record on November 19, 1998. 

3.  The appellant's VA Form 9, substantive appeal, was 
received on January 29, 1999.

4.  A substantive appeal was not received by the RO within 
one year from the date the appellant was initially notified 
that her request for waiver was denied or within 60 days of 
the issuance of the November 1998 SOC.


CONCLUSION OF LAW

The appellant did not timely perfect an appeal of the RO 
decision dated 
November 10, 1997.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a letter dated in January 1995, the RO informed the 
appellant that she was awarded entitlement to nonservice-
connected VA death pension benefits.  It was noted that the 
decision was based on $0 in earnings, Social Security 
benefits, and retirement benefits and $250 in other income.

A letter dated February 3, 1997, from the RO, indicates that 
an overpayment of $7342 in pension benefits was computed.  
The appellant requested waiver of that overpayment in October 
1997.     

In a letter dated November 10, 1997, the RO informed the 
appellant that her request for waiver of overpayment of 
pension benefits of $7342 was denied.  A notice of 
disagreement was filed in March 1998.  On November 19, 1998, 
the RO furnished the appellant an SOC on this matter.  The 
SOC was sent to the address of record, and the appellant was 
informed of her appellate rights therein.  The record 
reflects that the statement of the case was not returned to 
the RO as undeliverable.

On January 29, 1999, the RO received the appellant's VA Form, 
9, substantive appeal.  In a letter dated in May 1999, the RO 
informed the appellant that she did not file a timely 
substantive appeal.  In June 1999, the appellant filed a 
notice of disagreement as to this matter.     

In August 1999, the RO issued an SOC which concluded that the 
appellant's January 1999 substantive appeal was received over 
60 days from the SOC and more than one year from the initial 
denial.  The appellant filed a VA Form 9 in September 1999, 
thereby perfecting the instant appeal.  

The appellant testified at a videoconference hearing before 
the undersigned Board member in February 2001.  The appellant 
argued that she was delayed in filing a substantive appeal 
because she had problems understanding the communications 
that were sent to her by VA and she was taking care of her 
sick mother at the relevant time.  Hearing transcript (T.) 3.  
The appellant stated that she was taking care of her mother, 
who was recovering from surgery, in February 1997 through 
April or May of that year.  T. 5.  The appellant testified 
that she had problems understanding the language and 
technicalities, and she sought the assistance of a veteran's 
service officer.  T. 6.  She recalled that there were times 
that the service officer was not available and that this 
affected her filing her substantive appeal.  T. 6-7.  

The appellant noted that she was confused by the August 1999 
SOC that identified the issue as timely filing of a waiver.  
T. 7.  She stated that she sought help from a veteran's 
service officer, that is, her representative, because the 
information sent from VA was difficult to understand.  T. 8, 
9.  The appellant testified that she also was ill during the 
time when she was caring for her mother, and that this added 
to her inability to file a timely appeal.  
T. 9.  



Legal Criteria 

The law provides that questions about timeliness of an appeal 
shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case has been furnished.  See 38 
C.F.R. 
§ 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals), or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions an 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202 (2000).  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the RO in reaching the determinations being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  
While the Board must construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determinations 
being appealed.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

After a timely notice of disagreement is filed, the RO is to 
reexamine the claim and determine if additional review or 
development is warranted and, if the matter is not resolved 
to the claimant's satisfaction, issue a statement of the 
case.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2000).  Once a 
statement of the case is issued, the claimant must then file 
a substantive appeal within 60 days from the date the 
statement of the case is mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

A request for an extension of the 60-day period for filing a 
substantive appeal may be submitted for good cause.  The 
request for such an extension should be in writing and must 
be submitted prior to the expiration of the time limit for 
filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.202, 20.303 (2000).  The request for extension 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed, unless 
notice has been received that the applicable records have 
been transferred to another VA office.  A denial of a request 
for extension may be appealed to the Board.  38 C.F.R. § 
20.303.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  There is 
a presumption of regularity that government officials have 
properly discharged their official duties.  See United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Saylock v. Derwinski, 3 Vet. App. 394 (1992).  Notification 
for VA purposes is a written notice sent to the claimant's 
last address of record.  See 38 C.F.R. § 3.1(q) (2000).  

Due Process Considerations

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date and 
is thus potentially applicable to the instant appeal.  The 
VCAA requires that VA notify the appellant of the evidence 
necessary to substantiate the claim, requires VA to make 
reasonable efforts to assist a claimant in obtaining any and 
all evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed on the issue 
involved in this pending appeal satisfies the VCAA in every 
particular.  That is, the appellant and her representative 
have been informed of the information and evidence necessary 
to substantiate the appellant's claim and have been provided 
the appropriate laws and regulations governing the issue on 
appeal.  All known and identified evidence has been 
associated with the claims file.  That is, the RO documented 
the file with the various notices pertinent to the issue on 
appeal.  Further, the appellant had the opportunity to 
present testimony at a hearing in February 2001.

It was pointed out by the appellant that the August 1999 SOC 
confused her because the identified issue was characterized 
as timeliness of a request for waiver of pension debt.  
Although this characterization is not exactly on point, the 
subsequent information contained in the SOC accurately set 
forth the facts surrounding the appellate issue; the 
pertinent law and regulations were included in the SOC; and 
the reasons for the decision appropriately addressed the 
substantive matters of the appellate issue.  Further, the 
appellant provided a timely substantive appeal to this SOC, 
and her substantive appeal and her later hearing testimony 
show that she currently understands that nature of the case 
at hand.  Therefore, the misidentification of the complete 
issue on appeal is not prejudicial error.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

At the hearing, the appellant's representative also pointed 
out another inconsistency regarding the information in the 
August 1999 SOC which refers to a waiver denied on November 
18, 1998 and that decision upheld on August 26, 1999.  T. 8.  
Rather, he pointed out that the matter referred to should 
have been the timeliness of the substantive appeal and not 
the waiver itself.  T. 8.  For the aforementioned reasons, 
this is not prejudicial error.  Id.       

At the February 2001 hearing, the appellant indicated that 
she was surprised when she was first informed by VA of her 
pension overpayment debt.  T. 3.  However, her testimony to 
this effect is not viewed as challenging the validity of the 
debt.  During the pendency of the appeal and from the 
initiation of the RO's communications with her regarding the 
debt, there were no allegations that the overpayment was 
other than valid.  

The record does not otherwise indicate that there is relevant 
evidence that is outstanding.  For the foregoing reasons, the 
duty to assist under VCAA and all prior duties to assist have 
been fulfilled and the case is now ready for appellate 
review.

Analysis

In the instant case, the Board notes that 60 days from the 
date of November 19, 1998, SOC was the latest of the two 
dates afforded by VA laws and regulations in which the 
appellant had to timely perfect an appeal as to the denial of 
her claim for waiver of overpayment of pension benefits.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

The Board initially notes that the claims file is negative 
for evidence showing that the appellant did not receive the 
SOC, substantive appeal form, and instructions on how to 
perfect an appeal that was mailed to her address of record.  
Although the appellant contends that she was away from her 
home and caring for her mother so that her mail was not 
available to her, it is nevertheless her responsibility to 
keep VA apprised of the correct address with which to reach 
her.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not always a one-way street.  If a claimant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential....).  Otherwise, the RO mailed the SOC to the 
appropriate address of record, and there is no indication 
that it was returned as undeliverable.  See 38 C.F.R. § 
3.1(q) (2000).  Thus, there is no showing that the RO 
utilized an address that would have prevented the appellant's 
receipt of the statement of the case and notice of her 
appellate rights.  

The appellant also testified that the VA communications were 
confusing to her and that her service representative was 
sometimes unavailable to assist her, so as to lead to a delay 
in her filing of a timely appeal.  Significantly, the 
appellant received similar if not exact instructions as to 
perfecting an appeal in association with the instant claim, 
to which she successfully perfected an appeal.  Additionally, 
her representative would also have been well aware of the law 
and regulations involved in filing a timely appeal.  However, 
there is no evidence that a request for an extension of time 
to file a substantive appeal was made.  38 C.F.R. § 20.303 
(2000).  Similarly, the appellant testified that her own 
physical illness affected her ability to file a timely 
appeal.  An extension of time to file a substantive appeal 
may be granted for good cause shown.  As noted, such request 
was not made.  Id.  There is otherwise no evidence submitted 
that would indicate that the appellant was incompetent during 
the relevant time period or that she required guardianship 
because of a physical, mental or legal disability which 
prevented the filing of an appeal.  38 C.F.R. § 20.301(b) 
(2000).    

In light of the above, the Board finds that the appellant did 
not file a timely substantive appeal to the November 1998 
SOC.  The appeal must be denied.  


ORDER

Inasmuch as the appellant did not timely file a substantive 
appeal to the RO decision dated November 10, 1997, the appeal 
is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

